[Cite as Leecue v. Trumbull Cty. Combined Health Dist., 2018-Ohio-4268.]


                                  IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                   TRUMBULL COUNTY, OHIO


LORI LEECUE,                                           :          OPINION

                                                       :
                 Petitioner-Appellant,                            CASE NO. 2018-T-0025
                                                       :
        - vs -
                                                       :

TRUMBULL COUNTY COMBINED                               :
HEALTH DISTRICT,

                 Respondent-Appellee.                  :




Civil Appeal from the Trumbull County Court of Common Pleas, Case No. 2017 CV
01272.

Judgment: Affirmed.


Dennis Watkins, Trumbull County Prosecutor, and William J. Danso, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Respondent-Appellee).

David L. Engler, Engler Law Firm, 181 Elm Road, N.E., Warren, OH 44483 (For
Petitioner-Appellant).



COLLEEN MARY O’TOOLE, J.

        {¶1}     Appellant, Lori Leecue, appeals from the February 21, 2018 judgment of

the Trumbull County Court of Common Pleas, ruling in favor of appellee, Trumbull
County Combined Health District (“TCCHD”). Leecue argues that the trial court

improperly granted TCCHD summary judgment. For the following reasons, we affirm.

      {¶2}   On July 25, 2017, Leecue sought a declaratory judgment stating that

property she purchased at 6442 Love Warner Road, Cortland, Ohio 44410, was exempt

from TCCHD’s point-of-sale inspection requirement. Leecue relied on TCCHD’s

December 7, 2014, resolution, which exempts certain kinds of property transfers,

including foreclosure sales, from mandatory point-of-sale inspections. Leecue asserted

that the Cortland property fell into the foreclosure sale exemption because she allegedly

purchased it from a sheriff’s sale of foreclosed properties. Leecue attached a copy of

the February 11, 2014 Limited Warranty Deed to her complaint, showing that she

purchased the property from the Federal National Mortgage Association (“FNMA”).

      {¶3}   On September 7, 2017, TCCHD filed a motion for summary judgment,

arguing that Leecue’s property did not fall under any applicable exemptions from its

point-of-sale inspection requirement. TCCHD attached documentation showing that the

Cortland property was sold at a sheriff’s sale of foreclosed properties to FNMA, who

then sold the property to Leecue.

      {¶4}   On January 30, 2018, Leecue filed a brief in opposition to TCCHD’s

motion for summary judgment. She stated that TCCHD had not adopted the December

7, 2014 resolution when FNMA purchased the Cortland property from the sheriff’s sale.

Thus, the foreclosure sale exemption was not in effect. Absent the exemption, Leecue

argued that TCCHD’s failure to conduct a point-of-sale inspection of FNMA’s property

resulted in a waiver of inspection rights. Alternatively, she argued that TCCHD’s failure

to perform the mandatory inspection resulted in equitable estoppel.




                                           2
       {¶5}   On February 7, 2018, TCCHD filed a response to Leecue’s opposition to

TCCHD’s motion for summary judgment. TCCHD admitted that the December 7, 2014

resolution had not been adopted, but argued that it merely restated a resolution in effect

since 2003. TCCHD included this prior resolution as State’s Exhibit G and State’s

Exhibit G-1. Thus, TCCHD again asserted that FNMA was excused from the mandatory

inspection because it purchased the property at a foreclosure sale, but that Leecue

failed to qualify for any exemptions.

       {¶6}   On February 21, 2018, the trial court granted TCCHD’s motion for

summary judgment, finding that Leecue was not eligible for the foreclosure exemption

because she purchased the Cortland property from FNMA. The court stated, “The

transfer from FNMA to Leecue was not a foreclosure sale. In fact, that transfer was

more than six months after the Sherriff’s Deed was recorded as a direct result of the

Judgment Entry ordering that deed in the foreclosure action…”

       {¶7}   On appeal, Leecue raises the following three assignments of error:

       {¶8}   “[1.] The trial court committed prejudicial error by granting summary

judgment to defendant Trumbull County Combined Health District in that the trial court

did not construe the record indulgently toward plaintiff Lori Leecue and the trial court did

not address valid arguments presented by plaintiff Lori Leecue.

       {¶9}   “[2.] The trial court did not address or decide whether defendant Trumbull

County Combined Health District waived its right to conduct a point of sale inspection of

the property purchased by plaintiff Lori Leecue.




                                             3
      {¶10} “[3.] The trial court did not address or decide whether defendant Trumbull

County Combined Health District was equitably estopped from conducting a point of

sale inspection of the property purchased by plaintiff Lori Leecue.”

      {¶11} In her first assignment of error, Leecue argues that the trial court erred

when it granted summary judgment to TCCHD.

      {¶12} “Summary judgment is a procedural tool that terminates litigation and thus

should be entered with circumspection. Davis v. Loopco Industries, Inc., 66 Ohio St.3d

64, 66 * * * (1993). Summary judgment is proper where (1) there is no genuine issue of

material fact remaining to be litigated; (2) the movant is entitled to judgment as a matter

of law; and (3) it appears from the evidence that reasonable minds can come to but one

conclusion, and, viewing the evidence in the non-moving party’s favor, that conclusion

favors the movant. See e.g. Civ.R. 56(C).

      {¶13} “When considering a motion for summary judgment, the trial court may not

weigh the evidence or select among reasonable inferences.              Dupler v. Mansfield

Journal Co., 64 Ohio St.2d 116, 121 * * * (1980). Rather, all doubts and questions must

be resolved in the non-moving party’s favor. Murphy v. Reynoldsburg, 65 Ohio St.3d

356, 359 * * * (1992). Hence, a trial court is required to overrule a motion for summary

judgment where conflicting evidence exists and alternative reasonable inferences can

be drawn. Pierson v. Norfork Southern Corp., 11th Dist. No. 2002-A-0061, 2003-Ohio-

6682, ¶36. In short, the central issue on summary judgment is, ‘whether the evidence

presents sufficient disagreement to require submission to a jury or whether it is so one-

sided that one party must prevail as a matter of law.’ Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 251-252 * * * (1986). On appeal, we review a trial court’s entry of




                                            4
summary judgment de novo. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105 * * *

(1996).” (Parallel citations omitted.) Meloy v. Circle K Store, 11th Dist. Portage No.

2012-P-0158, 2013-Ohio-2837, ¶5-6.

      {¶14} We must make an independent analysis to determine whether the trial

court correctly granted summary judgment to TCCHD.

      {¶15} The December 7, 2014 resolution, exempting foreclosure sales from

TCCHD’s point-of-sale inspection, has no application here because it was adopted after

both FNMA and Leecue purchased the Cortland property. However, TCCHD previously

passed an identical resolution, taking effect August 20, 2003. The 2003 resolution was

available for the trial court’s review in State’s Exhibit G and State’s Exhibit G-1. Leecue

failed to present any evidence showing that the 2003 resolution was no longer in effect

during the events of this case.

      {¶16} The 2003 resolution states, in relevant part, “All transfers and partitions of

real property under order of a court of competent jurisdiction, including, but not limited

to: foreclosure sales, probate property sales, and divorce decrees” are exempt from the

point-of-sale inspections mandated by TCCHD.

      {¶17} Construing the record in the light most favorable to Leecue, we

nevertheless find that reasonable minds can come to but one conclusion in this case.

The 2003 resolution exempted the transfer to FNMA from point-of-sale property

inspection, because FNMA made its purchase from a court-ordered sheriff’s foreclosure

sale. However, Leecue failed to qualify for the foreclosure exemption since she

purchased the Cortland property from FNMA, over six months after the foreclosure sale.




                                            5
       {¶18} Finding no other applicable exemption in the resolution, the trial court

properly entered summary judgment for TCCHD.

       {¶19} Leecue’s first assignment of error is without merit.

       {¶20} In her second assignment of error, Leecue argues that the trial court erred

by failing to address whether TCCHD waived its right to conduct a point of sale

inspection of the Cortland property. She argues that if no exemption resolution was in

force, then TCCHD had a duty to inspect the Cortland property at the time of the

sheriff’s sale. Thus, TCCHD waived its right to future point-of-sale inspections when it

failed to inspect the property.

       {¶21} “(A) waiver is an intentional relinquishment, either expressly or

constructively, of a known right.” See In re Perme, 11th Dist. Trumbull No. 2005-T-0056,

2006-Ohio-2771, ¶17.

       {¶22} Here, the trial court found that a TCCHD resolution was in force when

FNMA purchased the Cortland property. Thus, it was not compelled to address whether

TCCHD waived its right to conduct future point-of-sale inspections.

       {¶23} Leecue’s second assignment of error lacks merit.

       {¶24} In her third assignment of error, Leecue argues that the trial court erred by

failing to address whether TCCHD was equitably estopped from conducting future point-

of-sale inspections of the Cortland property. Absent an exemption resolution, Leecue

argues that TCCHD’s failure to inspect the Cortland property at FNMA’s point-of-

purchase amounted to a representation to future property purchasers that the property

bore no inspection problems. Leecue asserts that she reasonably relied on this




                                            6
misleading representation, and that TCCHD should be equitably estopped from

inspecting her property.

       {¶25} “‘“A prima facie case for equitable estoppel requires a plaintiff to prove

four elements: (1) that the defendant made a factual misrepresentation; (2) that it is

misleading; (3) (that it induced) actual reliance which is reasonable and in good faith;

and (4) (that the reliance caused) detriment to the relying party.”’” See JRC Holdings,

Inc. v. Samsel Servs. Co, 11th Dist. Portage No. 2005-P-0028, 2006-Ohio-2148, ¶28.

       {¶26} This court has stated, “[I]t is generally the rule that the doctrine of

equitable estoppel is not applicable against a state agency. . . by analogy, the same

logic applies to a local political agency or subdivision. . .” See Protzman v. Painesville,

11th Dist. Lake No. 2004-L-069, 2005-Ohio-3404, ¶23.

       {¶27} As in the second assignment of error, the trial court found that an

exemption resolution was in force when FNMA purchased the Cortland property. Thus,

it correctly chose not to address Leecue’s arguments relying on the absence of any

applicable resolution.

       {¶28} Leecue’s third assignment of error lacks merit.

       {¶29} For the foregoing reasons, Leecue’s assignments of error are not well-

taken. The judgment of the Trumbull County Court of Common Pleas is affirmed.



THOMAS R. WRIGHT, P.J.,

DIANE V. GRENDELL, J.,

concur.




                                            7